Case 19-33568-mvl7 Doc 17 Filed 12/26/19                 Entered 12/26/19 14:54:23            Page 1 of 3



Omar J. Alaniz, State Bar No. 24040402
Fareed I. Kaisani, State Bar No. 24104017
BAKER BOTTS L.L.P.
2001 Ross Avenue, Suite 900
Dallas, Texas 75201
Telephone: (214) 953-6500
Fax: (214) 953-6503
omar.alaniz@bakerbotts.com
fareed.kaisani@bakerbotts.com

COUNSEL FOR PORTFOLIO
SECURE LONE LLC

                             UNITED STATES BANKRUPTCY COURT
                               NORTHERN DISTRICT OF TEXAS
                                      DALLAS DIVISION

                                                           )
    In re:                                                 )    Chapter 7
                                                           )
    ERIC C. BLUE, et al.,1                                 )    Case No. 19-33568-7
                                                           )
                                    Debtor.                )    (Jointly Administered)
                                                           )


                                     List of Creditors Pursuant to
                              Federal Rule of Bankruptcy Procedure 1007

             Portfolio Secure Lone LLC (“PSL”), creditor in the above-captioned chapter 7 cases, with

the assistance of its counsel, hereby files the below List of Creditors for the above-captioned

debtors with the United States Bankruptcy Court for the Northern District of Texas (the

“Bankruptcy Court”), pursuant the Bankruptcy Court’s “Order for Relief in an Involuntary Case”

entered November 25, 2019 and also pursuant to Federal Rule of Bankruptcy Procedure 1007(k).




1
 The Debtors in these jointly administered chapter 7 cases are Eric C. Blue, Capital Park Management Company,
LLC, and Capital Park Private Equity Partners, LLC.


                                                     1
Case 19-33568-mvl7 Doc 17 Filed 12/26/19       Entered 12/26/19 14:54:23   Page 2 of 3




Creditors of Eric C. Blue

 1.   Internal Revenue Service
      Department of the Treasury
      Internal Revenue Service
      Austin, TX 73301-0002

 2.   Portfolio Secure Lone LLC
      101 Huntington Avenue, Suite 500
      Boston, MA 02199

 3.   Neill S. Wright
      c/o Darrell Cook
      6688 North Central Expressway
      Dallas, TX 75206

 4.   JHT Holdings, Inc.
      c/o Peter N. Flocos
      599 Lexington Avenue
      New York, NY 10022

 5.   Compass Bank
      c/o Shawn K. Brady
      6351 Preston Road, Suite 350
      Dallas, TX 75034

 6.   Wendell McCain
      106 Saison Road
      Chapel Hill, NC 27517

 7.   Phelps Dunbar LLP
      c/o Christopher Ralston
      365 Canal Street, Suite 2000
      New Orleans, LA 70130

 8.   Piney Lake Opportunities ECI Master Fund LP
      c/o Charles Dale
      Proskauer Rose LLP
      One International Place
      Boston, MA 02110




                                           2
Case 19-33568-mvl7 Doc 17 Filed 12/26/19       Entered 12/26/19 14:54:23     Page 3 of 3




Creditors of Capital Park Management Company, LLC

 1.   Portfolio Secure Lone LLC
      101 Huntington Avenue, Suite 500
      Boston, MA 02199

 2.   JHT Holdings, Inc.
      c/o Peter N. Flocos
      599 Lexington Avenue
      New York, NY 10022



Creditors of Capital Park Private Equity Partners, LLC

 1.   Portfolio Secure Lone LLC
      101 Huntington Avenue, Suite 500
      Boston, MA 02199



                                               /s/ Omar J. Alaniz
                                               Omar J. Alaniz, State Bar No. 24040402
                                               Fareed I. Kaisani, State Bar No. 24104017
                                               2001 Ross Avenue, Suite 900
                                               Dallas, Texas 75201
                                               Telephone: (214) 953-6593
                                               omar.alaniz@bakerbotts.com
                                               fareed.kaisani@bakerbotts.com

                                               COUNSEL FOR PORTFOLIO SECURE
                                               LONE LLC




                                           3
